DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1 and 13; and cancellation of claim 19 are noted.
The claim amendments overcome the rejections under 35 USC 112(d).
Due to amendments to the claims, the prior art rejections are modified herein.

Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive.
Applicant argues that Chen, in contrast to amended claim 1, discloses a process which produces a deasphalted oil and a deoiled asphalt (or a deasphalted oil, resin, and a deoiled asphalt) by solvent extraction.
This argument is not found persuasive. Resin is an art-recognized synonym for heavy deasphalted oil. See updated rejection below for evidence.
Applicant argues that the cited references do not disclose mixing a heavy deasphalted oil with the low-sulfur hydrogenated distillate oil to produce a fuel oil component.
This newly added limitation is addressed in the updated rejection which follows.
Applicant argues that Chen’s process is to maximize propylene and a light fuel oil production, especially liquefied gas, gasoline, and diesel, achieved by using a catalytic wax oil having a high hydrogen content and hydrogenating the catalytic wax oil to maximize the hydrogen content in the resulting hydrogenated catalytic wax oil. Applicant is of the position that one skilled in the art would not have attempted to blend the hydrogenated catalytic wax oil with either deoiled asphalt or deasphalted oil to prepare a fuel component because Chen clearly prioritizes propylene and light fuel oil production through FCC.
This argument is not found persuasive. The office maintains the position that Chen discloses production of product fractions in line with that claimed, including propylene and a fuel oil. Furthermore, Chen disclose conditions including a conversion rate overlapping with that claimed (refer to detailed discussion in the rejection below). It does not follow that just because Chen may prioritize propylene and light fuel oil production necessarily means that a person skilled in the art would not be motivated to blend the hydrogenated catalytic wax oil product stream (low sulfur hydrogenated distillate oil, which is suitable for use as a fuel oil component) with other stream(s) to produce a fuel oil.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN 101987972) in view of Merdrignac et al (US 2016/0312130).
Chen is cited from the previously provided English machine translation, with the exception of reference to drawings.
Regarding claims 1, 2 and 10, Chen discloses a process for producing propylene and a low-sulfur fuel oil component (see p. 3, ¶ beginning “Technical problem”; Table 3), comprising:
(1)	contacting a heavy feedstock oil with a solvent for extraction separation to obtain a deasphalted oil (DAO), resin, and a deoiled asphalt (see p. 3, ¶ beginning “(1)”);
(2)	contacting the DAO with a catalytic conversion catalyst for reaction in a catalytic conversion reactor in the absence of hydrogen to obtain a reaction product comprising propylene (see p. 3, ¶ beginning “(2)”; p. 3, ¶ beginning “The solvent deasphalting unit”; p. 5, description of Fig. 1, no hydrogen is added; Table 3);
(3)	separating the reaction product from (2) to obtain a plurality of product streams that include propylene 20, a catalytic cracking distillate oil (catalytic wax oil 25) and gasoline 23 (see p. 3, ¶ beginning “(2)”; p. 5, description of Fig. 1, catalytic wax oil in line 25); and
(4)	subjecting the catalytic cracking distillate oil to hydrodesulfurization (HDS) (hydrotreating) to obtain a low-sulfur hydrogenated distillate oil, suitable for use as a fuel oil component (see p. 3, ¶ beginning “(3)”; p. 5, ¶ beginning “Method provided” and description of Fig. 1, line 26).
Chen discloses wherein the catalytic cracking distillate oil has a cut point not less than 250°C and a hydrogen content of not less than 10.5 wt% (see p. 4, ¶ beginning “Described catalytic wax oil”), overlapping the claimed ranges.
Chen discloses the catalytic conversion catalyst of step (2) comprising 1-50 wt% zeolite and 5-99 wt% inorganic oxide, and 0-70 wt% clay (see p. 4, ¶ beginning “Described gasoline”). The zeolite comprises 0-100 wt% of a mesoporous zeolite and 0-100 wt%, preferably 20-80 wt%, of macroporous (large pore) zeolite (see p. 4, ¶ beginning “Described gasoline”), overlapping the claimed ranges. The mesoporous zeolite has a silica-alumina ratio of greater than 10 (see p. 5, formula of catalytic cracking catalyst GZ-1, under ¶ beginning “1)”). The mesoporous zeolite is a XRP zeolite and the macroporous zeolite is a Y-type zeolite (see p. 5, ¶ beginning “1)-2)”).
Chen discloses reaction conditions of step (2) including a reaction temperature of 510-650°C, a weight hourly space velocity (WHSV) of 15-150 h-1, and a catalyst-to-oil weight ratio of 3-15 (see p. 3, ¶ beginning “The solvent deasphalting unit”), all of which are within or overlap the claimed ranges.
In addition, Chen discloses that the catalytic cracking conditions are such that the catalytic wax oil product (equivalent to the claimed distillate oil) yield is 12-60 wt%, with a preferred range of 20-40 wt% (see p. 3, paragraph beginning "(2)"), thus corresponding to a conversion of 40-88 wt%, with a preferred range of 60-80 wt% and overlapping the claimed range (refer to p. 8, line 25 - p. 9, line 2 of Applicant's specification which defines the conversion as 100% minus the yield of the catalytic cracking distillate oil).
Chen discloses reaction conditions of step (4) including a reaction pressure of 3 to 20 MPa (see p. 4, last paragraph), overlapping the claimed range.
In addition to the DAO feed of step (2), Chen discloses recycling a portion of the hydrogenated catalytic wax oil (see p. 3, ¶ beginning “(4)”), which is analogous to the “high-quality hydrogenated heavy oil” as claimed (see p. 4, ¶ beginning “Described catalytic wax oil”, which discloses that the wax oil has a hydrogen richness not less than 10.5 wt% prior to hydrogenation and therefore necessarily has a hydrogen content overlapping the claimed range after hydrogenation).
The DAO of Chen is considered equivalent to the claimed light DAO and the resin is considered equivalent to the claimed heavy DAO, as evidenced by Merdrignac (see [0096], light DAO is depleted in resins and heavy DAO is enriched in resin).
As discussed above, Chen discloses the low-sulfur hydrogenated distillate oil being suitable for use as a fuel oil component, but does not disclose mixing the low-sulfur hydrogenated distillate oil with heavy DAO to produce the fuel oil component.
In this regard, it is known in the art to use heavy DAO from deasphalting processes as a fuel oil component (see Merdrignac: [0108]-[0111]). Modifying Chen by mixing the heavy DAO (resin) with the low-sulfur hydrogenated distillate oil is therefore considered to be obvious to a person of ordinary skill in the art and would be associated with a reasonable expectation of success. Such a modification would increase the yield of fuel oil from available resources within the process.
Regarding claims 3 and 15, Chen does not explicitly disclose the propylene/propane mass ratio or the isobutene/isobutane mass ratio of the reaction product of step (2). However, given that Chen discloses a process having the same steps as claimed, including under substantially the same or similar operating conditions with the same types of feedstock and catalyst materials, as discussed above, the resulting mass ratios of propylene/propane and/or isobutene/isobutane is/are reasonably expected to be as claimed or substantially similar. Furthermore, given that Chen discloses propylene as a desirable product obtained from the process (see p. 4, ¶ beginning “Described catalytic wax oil” and “The first reaction zone”; p. 5, ¶ beginning “Method provided…produces to greatest extent propylene”, emphasis added), optimizing the process to produce a product consistent with this objective would have been obvious to a person of ordinary skill in the art. Absent a showing of new or unexpected results, the claimed mass ratio(s) of propylene/propane and/or isobutene/isobutane are not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 4, Chen discloses wherein step (2) is carried out to such an extent that the yield of catalytic cracking distillate oil in the resulting reaction product is not less than 15% (see p. 6, ¶ beginning “Gained deasphalted oil”, which discloses a yield of 24.48%).
Regarding claim 5, Chen discloses wherein the heavy feedstock oil is selected from vacuum residue, atmospheric residue, and hydrogenated heavy oils (see p. 4, ¶ beginning “Described inferior feedstock”).
Regarding claim 6, Chen discloses wherein the solvent is selected from propane, butane, and pentane (see p. 3, ¶ beginning “Described extraction tower”, which discloses C3-C7 alkanes; p. 6, Embodiment, which discloses butane).
Regarding claim 7, Chen discloses wherein conditions for extraction include a temperature of 40-280°C, a pressure of 0.1-0.6 MPa, and a volume ratio of solvent to feedstock oil of 1-13 (p. 3, ¶ beginning “Described extraction tower”). In this regard, the office notes that the claimed extraction pressure is higher than the range described in Chen. However, it is considered that optimizing the pressure conditions for extractions amounts to nothing more than routine experimentation for a person of ordinary skill in the art. A person of ordinary skill in the art would be motivated to optimize the pressure of solvent extraction in order to maximize the separation efficiency of the DAO and the deoiled asphalt. Absent a showing of criticality or unexpected results, the claimed extraction pressure is not considered to patentably distinguish the instant claims over the prior art of record.
Regarding claim 9, Chen discloses wherein the catalytic conversion reactor is a fluidized bed reactor, including a single fluidized bed reactor or a plurality of fluidized bed reactors connected in series or in parallel (see Fig. 1; p. 5, description of Fig. 1, where the described and depicted catalytic conversion reactor is a fluidized bed reactor).
Regarding claims 11 and 12, Chen discloses wherein a catalyst used in the HDS step comprising 30 wt% WO3 (Group VI metal oxide), 3.1 wt% NiO (Group VIII metal oxide), the balance being alumina (see p. 5, ¶ beginning “Hydrotreating catalyst”), thus within or overlapping the claimed ranges.
Regarding claim 13, Chen discloses wherein the conditions of HDS include a reaction pressure of about 3-20 MPa, a temperature of about 300-450°C, a hydrogen-to-oil volume ratio of about 300-2000 v/v, and a liquid hourly space velocity of 0.1-3 h-1 (see p. 4, ¶ beginning “The method hydrotreating”), within or overlapping the claimed ranges.
Regarding claim 14, Chen does not disclose the sulfur content of the hydrogenated distillate oil obtained in step (4). However, given that Chen discloses a process having the same steps as claimed, including under substantially the same or similar operating conditions with the same types of feedstock materials, as discussed above, the resulting sulfur content of the hydrogenated distillate oil product is reasonably expected to be as claimed or substantially similar. Furthermore, given that Chen discloses that it desirable to remove sulfur (see p. 2, Background technology; p. 3, ¶ beginning “The solvent deasphalting”), optimizing the process to produce a product consistent with this objective would have been obvious to a person of ordinary skill in the art. Absent a showing of new or unexpected results, the claimed sulfur content is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claims 16 and 17, Chen discloses wherein step (2) is carried out to such an extent that the yield of catalytic cracking distillate oil in the resulting reaction product is 12-60 wt%, preferably 20-40 wt% , overlapping the claimed range (see p. 2, ¶ beginning “(2)”).
Claim 21, Chen discloses wherein the catalytic cracking distillate oil has a hydrogen content of not less than 10.5 wt% (see p. 4, ¶ beginning “Described catalytic wax oil”). The office notes that lower limit of Chen falls just above the upper limit claimed, with a difference of 0.1 wt%. Such a minor difference is not considered to define a patentable distinction over the cited prior art.  See MPEP 2144.05: a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view Merdrignac, as applied to claim 1 above, in further view of Baptista et al (US 2007/0095724).
Regarding claim 18, Chen discloses separating gasoline in step (3), as discussed above. Chen, however, does not disclose obtaining a light gasoline fraction and feeding the light gasoline fraction to the catalytic conversion reactor.
Baptista is directed to a catalytic cracking process and specifically discloses recycling a light naphtha (equivalent to light gasoline) fraction which is able to continue reacting to yield LPG and propylene (see Abstract; [0011]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Chen by obtaining a light gasoline fraction from the gasoline and recycling the light gasoline fraction to the catalytic conversion reactor, as suggested by Baptista, in order to increase the yield of LPG and propylene.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Merdrignac, as applied to claim 1 above, in view of Krishna et al (US 5,098,554).
Regarding claim 20, Chen does not disclose wherein the plurality of product streams from step (3) includes a slurry oil and the process further comprising feeding the slurry oil to the catalytic conversion reactor.
The office notes that slurry oil is a common product of catalytic cracking reactions and would be expected in the process of Chen (see Krishna: Abstract, for evidence). Krishna is directed to a catalytic cracking process and specifically discloses recycling slurry oil to the bottom of the riser to shift and yield distribution toward middle distillates (see col. 5, line 56 – col. 6, line 22).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Chen by separating and recycling slurry oil from the catalytic conversion effluent and back to the reactor, as suggested by Krishna, if it were desired to increase the yield of middle distillate product(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Renee Robinson/Primary Examiner, Art Unit 1772